



[aatpressreleaseoct201_image1.jpg]
American Assets Trust, Inc. Announces Issuance of $150 Million of 4.04% Senior
Guaranteed Notes, Series A, Due October 31, 2021
Company Release – 10/31/14
SAN DIEGO –American Assets Trust, Inc. (NYSE:AAT) (the “Company”) and American
Assets Trust, L.P. (the “Operating Partnership”) announced today the closing of
its first privately placed debt offering of $150,000,000 of seven-year senior
guaranteed notes (the “Series A Notes”) by the Operating Partnership. The Series
A Notes are unsecured, will pay a fixed interest rate of 4.04% and are due on
October 31, 2021.
Prior to closing, the Operating Partnership entered into a one-month
forward-starting interest swap to reduce the interest rate variability exposure
of the projected interest cash outflows under the then-prospective private
placement of the Series A Notes described above. As a result, net of the
settlement of the forward-starting interest swap, the fixed interest rate in
accordance with GAAP for the Series A Notes is approximately 3.88% per annum,
through maturity.
The Company intends to use the proceeds from the private placement of the Series
A Notes to refinance existing secured indebtedness and for other general
corporate purposes.
Additionally, in connection with and concurrent with the issuance of the Series
A Notes, the Company and Operating Partnership entered into a Note Purchase
Agreement that also provides for the future private placement by the Operating
Partnership of (i) $100,000,000 of ten-year senior guaranteed notes (the “Series
B Notes”) and (ii) $100,000,000 of ten-year senior guaranteed notes (the “Series
C Notes”). The Series B Notes are unsecured, will pay a fixed interest rate of
4.45% and are due on February 2, 2025. The Series C Notes are unsecured, will
pay a fixed interest rate of 4.50% and are due on April 1, 2025. The Series B
Notes are expected to be issued on February 2, 2015 and the Series C Notes are
expected to be issued on April 1, 2015, each subject to customary closing
conditions.
About American Assets Trust, Inc.    
American Assets Trust, Inc. is a full service, vertically integrated and
self-administered real estate investment trust, or REIT, headquartered in San
Diego, California. For over 40 years, the Company has been acquiring, improving,
developing and managing premier retail, office and residential properties
throughout the United States in some of the nation’s most dynamic,
high-barrier-to-entry markets primarily in Southern California, Northern
California, Oregon, Washington and Hawaii. The Company's retail portfolio
comprises approximately 3.1 million rentable square feet, and its office
portfolio comprises approximately 2.6 million square feet. In addition, the
Company owns one mixed-use property (including approximately 97,000 rentable
square feet of retail space and a 369-room all-suite hotel) and over 900
multifamily units. In 2011, the Company was formed to succeed to the real estate
business of American Assets, Inc., a privately held corporation founded in 1967
and, as such, has significant experience, long-standing relationships and
extensive knowledge of its core markets, submarkets and asset classes. For
additional information, please visit www.americanassetstrust.com.



--------------------------------------------------------------------------------



Forward Looking Statements
This press release may contain forward-looking statements within the meaning of
the federal securities laws, which are based on current expectations, forecasts
and assumptions that involve risks and uncertainties that could cause actual
outcomes and results to differ materially.  Forward-looking statements relate to
expectations, beliefs, projections, future plans and strategies, anticipated
events or trends and similar expressions concerning matters that are not
historical facts. In some cases, you can identify forward-looking statements by
the use of forward-looking terminology such as "may," "will," "should,"
"expects," "intends," "plans," "anticipates," "believes," "estimates,"
"predicts," or "potential" or the negative of these words and phrases or similar
words or phrases which are predictions of or indicate future events or trends
and which do not relate solely to historical matters.  While forward-looking
statements reflect the Company's good faith beliefs, assumptions and
expectations, they are not guarantees of future performance.  For a further
discussion of these and other factors that could cause the Company's future
results to differ materially from any forward-looking statements, see the
section entitled "Risk Factors" in the Company's annual report on Form 10-K
filed on February 21, 2014 and other risks described in documents subsequently
filed by the Company from time to time with the Securities and Exchange
Commission.  The Company disclaims any obligation to publicly update or revise
any forward-looking statement to reflect changes in underlying assumptions or
factors, of new information, data or methods, future events or other changes.
Source: American Assets Trust, Inc.
Investor and Media Contact:
American Assets Trust
Robert F. Barton
Executive Vice President and Chief Financial Officer
858-350-2607



